     Case 2:15-cv-05146-CAS-PJW Document 497-1 Filed 08/03/20 Page 1 of 3 Page ID
                                      #:26142

 1
                                UNITED STATES DISTRICT COURT
 2                             CENTRAL DISTRICT OF CALIFORNIA
 3                                             Master File No: 2:15-cv-05146-CAS-PJWx
      In re Silver Wheaton Corp. Securities    c/w: 2:15-cv-05173-CAS(PJWx)
 4
      Litigation
 5

 6

 7                SUPPLEMENTAL DECLARATION OF PAUL MULHOLLAND
                        CONCERNING AN OBJECTION WITHDRAW
 8

 9   I, Paul Mulholland, declare as follows:
10          1.      I am the President of Strategic Claims Services (“SCS”), a nationally
11
     recognized class action administration firm. I have over twenty-eight years of
12

13   experience specializing in the administration of class action cases.         SCS was
14
     established in April 1999 and has administered over four hundred twenty-five
15
     (425) class action cases since its inception. I am over 21 years of age and am not a
16

17   party to this action. I have personal knowledge of the facts set forth herein.
18
                                       UPDATE ON OBJECTION
19
            2.      Class Member/objector, Thomas Higgs, has withdrawn his objection.
20

21   Mr. Higgs’s email requesting withdrawal is attached as Exhibit A to this
22
     declaration.
23
            I declare under penalty of perjury that the foregoing is true and correct.
24

25          Signed this 31st day of July 2020 in Media, Pennsylvania.
26
                                                ___________________________
27
                                                 Paul Mulholland
28



                                                1
Josephine Bravata

From:                              Tom Higgs
Sent:                              Friday, July 31, 2020 9:51 AM
To:                                Josephine Bravata
Subject:                           Re: Silver Wheaton Corp Securities Litigation


To whom it may concern,

Based on the clarification of recognized claim calculations and the information I have received regarding the Silver Wheaton Corp Securities Litigation, I, Thomas
Higgs, withdraw my objection to the settlement and terms of the agreement. I apologize for any disruptions I have caused and appreciate those involved
assisting me in further understanding the terms of the litigation.

Thank you,

Thomas Higgs
                                                                                                                                                                                                      #:26143




On Mon, Jul 27, 2020 at 9:22 AM Josephine Bravata <jbravata@strategicclaims.net> wrote:

 I left a voicemail for you concerning the objection letter and claims filed for the above referenced case.



 We have determined that you have recognized claims on the two accounts. For account ending in 9181, your recognized claim amount is $10,829.17 and for
 account ending in 9184, your recognized claim amount is $507.50.



 Based on the information above, please advise if you will withdraw your objection.
                                                                                                                                                                 EXHIBIT A
                                                                                                                                                                     Case 2:15-cv-05146-CAS-PJW Document 497-1 Filed 08/03/20 Page 2 of 3 Page ID




 Regards,
                                                                                   1
Josephine Bravata

Quality Assurance Manager

Strategic Claims Services

600 N. Jackson Street, Suite 205

Media, PA 19063

Phone: (610) 565-9202 ext. 1002

Direct: (610) 298-1030

Fax: (610) 565-7985



IMPORTANT: The information contained in this message is confidential and is intended only for the named addressee(s). If the reader of this message is not an intended recipient
                                                                                                                                                                                                                           #:26144




(or the individual responsible for the delivery of this message to an intended recipient), please be advised that any re-use, dissemination, distribution or copying of this message is
prohibited. If you have received this message in error, please reply to the sender that you have received the message in error and then delete it. Thank you.
                                                                                                                                                                                          Case 2:15-cv-05146-CAS-PJW Document 497-1 Filed 08/03/20 Page 3 of 3 Page ID




                                                                                           2
